DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on September 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,092,327 B2 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Applicant is advised to resubmit another Terminal Disclaimer with signature of applicant, or attorney or agent of record (including a Power of Attorney).

Response to Amendment
Receipt of applicant’s amendment filed September 16, 2022 is acknowledged.  Claims 1-7 are pending.  Claim 6 has been amended.  Claim 6 has proper ending punctuation and has proper antecedent basis for “a programmable driver”.  Claim objection of claim 6 is withdrawn.  Rejection of claim 6 under U.S.C. 112(b) is withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over (reference) claims 1, 2, 4, 5, 8 and 11-13 of U.S. Patent No. 11,092,327 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-7 are anticipated by at least portions of reference claims 1, 2, 5, 8 and 11-13 and/or that some limitations in some claims (e.g. 1, 3, 6, 7) are claimed  more general or broader or have minor word variation while being anticipated by the more specified limitations of the reference claims, where the specified limitations are reasoned or well-known to fit under the more general or broader terms of the claimed limitations.  The similar limitations are indicated in quotes in parenthesis ().
Regarding claim 1, reference claim 1 claims a thermal management system for LED luminaires (line 1) comprising: (i) a heat sink comprising a plurality of fins (line 3), one or more of the plurality of fins (lines 3-4 recites “each of the plurality of fins” which would include “one or more of the plurality of fins”) comprising a lower proximal portion (line 4) and an upper distal portion wherein an end surface (line 5) of the lower proximal portion (line 6) of one or more of the plurality of fins (lines 6-7 recite “each of the plurality of fins” which includes “one or more of the plurality of fins”) are coupled to a base plate (line 7); (ii) a heat-dissipating pipe partially inserted along a length of the base plate (lines 8-9) wherein the heat-dissipating pipe extends outwardly away from an end of the base plate (lines 9-10) and reverses direction extending further towards (line 11) and through the upper distal portion of one or more of the plurality of fins (lines 12-13); (iii) a programmable driver (line 14) comprising thermal management control logic (lines 14-17 recite “a programmable driver comprising at least one of … an air-cooling element speed control logic” where the air-cooling element speed control logic logically is a control logic that achieves thermal management by having the logic control the speed of an air-cooling element); (iv) a temperature measuring element electrically coupled to the programmable driver (lines 18-19); (v) a variable speed air-cooling element electrically coupled to the programmable driver (lines 20-21); and (vi) an optical element adjacent to a light-emitting diode (line 34).
Regarding claim 2, reference claim 2 claims verbatim, wherein the heat-dissipating pipe is positioned in parallel to a line running through a center of a row of light-emitting diodes.
Regarding claim 3, reference claim 4 claims wherein the base plate comprises aluminum, which is well-known to be a metal, as claimed in claim 3.
Regarding claim 4, reference claim 5 claims verbatim, wherein the temperature measuring element comprises a thermistor.
Regarding claim 5, reference claim 8 claims verbatim, wherein an air intake portion of the variable speed air-cooling element is located proximal to a housing portion of the programmable driver.
Regarding claim 6, reference claims 11 and 12 claim a light-emitting diode luminaire provided with a thermal management system (ref. claim 11 lines 1-2, ref. claim 12 line 1-2) comprising: (i) a programmable driver comprising thermal management control logic, wherein the thermal management control logic (lines 3-6 of ref. claim 11 or 12, commonly recite “a programmable driver comprising … an air-cooling element speed control logic” where the air-cooling element speed control logic logically is a control logic that achieves thermal management by having the logic control the speed of an air-cooling element) comprises light-emitting dimming control logic (line 4 of ref. claim 11 or 12 commonly recites “a light-emitting dimming control logic”) reducing a power output level to one or more of the plurality of light-emitting diodes upon occurrence of an air-cooling element malfunction related to the variable speed air-cooling element (lines 13-20 of ref. claim 11 recite “wherein the light-emitting dimming control logic of the programmable driver reduces a power output level to one or more of the plurality of light-emitting diodes upon detection of an air-cooling element malfunction related to the first variable speed air-cooling element, the second variable speed air-cooling element, or both by the air-cooling element malfunction detection logic of the programmable driver”, or lines 13-22 of ref. claim 12 recite “wherein upon detection of an air-cooling element malfunction related to the first variable speed air-cooling element by the air-cooling element malfunction detection logic of the programmable driver, the air-cooling element speed control logic of the programmable driver increases the speed of the second variable speed air-cooling element and the light-emitting dimming control logic of the programmable driver reduces a power output level to one or more of the plurality of light-emitting diodes”); (ii) a variable speed air-cooling element electrically coupled to the programmable driver (lines 9-12 of ref. claim 11 or 12, commonly recite “(iii) a first variable speed air-cooling element electrically coupled to the programmable driver; (iv) a second variable speed air-cooling element electrically coupled to the programmable driver;”); and (iii) a plurality of light-emitting diodes electrically coupled to the programmable driver (ref. claim 11 lines 7-8, ref. claim 12 lines 7-8). 
Regarding claim 7, reference claim 13 claims a light-emitting diode luminaire provided with a thermal management system (lines 1-2) comprising: (i) a programmable driver comprising at least one of a thermal-sensing response logic (lines 3-4), a light-emitting dimming control logic (line 4), an air-cooling element speed control logic (line 5), and an air-cooling element malfunction detection logic (lines 5-6); (ii) a plurality of light-emitting diodes electrically coupled to the programmable driver (lines 7-8); (iii) a variable speed air-cooling element electrically coupled to the programmable driver (lines 9-10 recite “a first variable speed air-cooling element electrically coupled to the programmable driver”), wherein an air intake portion of the variable speed air-cooling element is located proximal to a housing portion of the programmable driver (lines 10-13 recite “wherein an air intake portion of the first variable speed air-cooling element is located proximal to a housing portion of the programmable driver”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                                                                                                                                                                                                                                

October 22, 2022
AC